         Case 1:19-cv-01552-ABJ Document 26 Filed 05/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
CITIZENS FOR RESPONSIBILITY         )
AND ETHICS IN WASHINGTON,           )
                                    )
                  Plaintiff,        )
                                    )              Civil Action No. 19-1552 (ABJ)
      v.                            )
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
                  Defendant.        )
____________________________________)


                                           ORDER

       Pursuant to Federal Rules of Civil Procedure 12, 56, and 58, and for the reasons stated in

the accompanying Memorandum Opinion, it is hereby ORDERED that:

       Defendant’s Motion for Summary Judgment [Dkt. # 15] is GRANTED IN PART and

plaintiff’s Cross Motion for Summary Judgment [Dkt. # 17] is DENIED IN PART, and judgment

is entered is favor of defendant on Count One with respect to Document 6; and

       Defendant’s Motion for Summary Judgment is DENIED IN PART and plaintiff’s Cross

Motion for Summary Judgment is GRANTED IN PART with respect to Document 15, and

defendant must produce Document 15 to plaintiff.

       It is FURTHER ORDERED that defendant’s renewed motion to dismiss [Dkt. # 15]

Count Two is GRANTED.
            Case 1:19-cv-01552-ABJ Document 26 Filed 05/03/21 Page 2 of 2




        Defendant must file any motion to stay this order by May 17, 2021, and it must inform the

Court at that time of its position on whether the Memorandum Opinion may be unsealed in its

entirety.




                                             _______________________
                                             AMY BERMAN JACKSON
                                             United States District Judge



DATE: May 3, 2021




                                                2
